Title: To Thomas Jefferson from Joshua Johnson, 18 April 1791
From: Johnson, Joshua
To: Jefferson, Thomas


London, 18 Apr. 1791. His of 27 Mch. and 4 Apr. sent by New York packet in care of Colo. Smith. Since then the press for seamen has become general, but he is pleased to report “not … one Complaint from our Countrymen,” proving the Ministers have kept their promise not to molest American citizens. He thinks the government do not dare enter the Russian war because of opposition to it in both houses of Parliament and a universal dislike among the people.—“I find Lord Hawkesbury has drawn up a long Report, on the advantages and disadvantages, of the Trade between the United States and this Country, for the King, and Privy Council, fifty copies of which are now printing for their examination; I am endeavoring to procure a sight of one, and should I succeed I will transmit you, the most interesting outlines. It is said here, that Colo. Smith had previous to his departure several interviews with Lord Grenville, on the Subject of the United States, and that the Packet was detained to carry him out, that he might communicate them to Congress; it is probable it may be the Case, but if so I know nothing of it, as I was not consulted, or informed of their objects.—It is now said that Mr. Elliott has resigned, and don’t go to America. It is whispered Mr. Peale of Manchester is to be the Man; I have reason to believe that the Ministers are very much divided on the Business; some thinking a Commercial regulation highly necessary, and others that it is of no consequence; as for my own part I begin to think it is of much less consequence to the United States, than it is to Great Britain, and that a judicious Navigation Act will soon prove, that I am right, and convince this proud People, that they are wrong.”
He encloses account of all American vessels entering and leaving London from 1 Jan. to 31 Mch., in which are many unavoidable imperfections owing to inattention of captains. Also sends register of sloop Nancy, which was owned by Messrs. Constable & Co. of New York but on arrival took out British register. This led him to take from Capt. Seton the one enclosed to prevent improper use of it. TJ will please order its cancellation.—“The interruption to the British trade with Russia has given advantage to the American Shipping, and our Vessells are sought for with avidity, and on advantageous Terms to go to St. Petersburgh; I grant to all passes, one of which you will find inclosed for your satisfaction.—The Fleet at Spithead is not half manned, and more  difficulty is met with, in procuring Men, than could be expected, so that it is uncertain when they can Sail.”
